Citation Nr: 1243113	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-30 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical spine disability, to include as secondary to residuals of a left tibial/fibula fracture.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, the Board remanded this case for further development.  At the time of that remand, the issues on appeal also included entitlement to service connection for left lower extremity disability, including residuals of an old fracture of the left tibia/fibula with osteoarthritis and entitlement to service connection for lumbar spine disability.  An April 2012 rating decision subsequent to that remand awarded service connection for residuals of a left tibial/fibula fracture and for degenerative disc disease of the lumbar spine.  This is considered a full grant of the benefits sought with regard to those issues and, therefore, they are no longer before the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

Cervical spine disability did not have its clinical onset in service and is not otherwise related to active duty; it was not due to or aggravated by service-connected disability.

2.  It is not shown that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.


CONCLUSIONS OF LAW

1.  Cervical spine disability was not incurred in or aggravated by service and is not due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2012).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in February 2006 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Additionally, a March 2006 letter explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's March 2011 remand, VA located the Veteran's service treatment records and associated them with the claims folder.  Thus VA has complied with the March 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Cervical Spine Disability

The Veteran claims that cervical spine disability is had its onset in service or is due to service-connected left leg disability.  At the time of the March 2012 VA examination, the Veteran reported an onset of cervical spine disability in the 1970's while the history he provided at the time of his July 2006 VA examination gave an onset of neck pain in the mid 1980's.  

Direct service connection requires competent and credible evidence of a current disability; competent and credible evidence of an in-service occurrence or aggravation of a disease or injury; and a nexus between the in-service injury and the Veteran's current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this regard, the Veteran does have a currently diagnosed cervical spine disability, degenerative disc disease.  See March 2012 VA examination.  However, his service treatment records are silent with regard to an in-service onset of neck pain or a related in-service injury.  Indeed, at the time of his March 1969 separation examination, both his spine and his neck were found to be normal.  In his Report of Medial History, he denied pertinent symptoms; references to swollen or painful joints and fracture were to the shoulders and left leg, respectively.  

The Veteran has stated that he injured his neck in a motor vehicle accident during service.  See e.g., Veteran's December 2006 Statement.  The Veteran is competent to provide lay evidence regarding an in-service motor vehicle accident.  38 C.F.R. § 3.159(a)(2).  The question then becomes whether the Veteran's lay evidence is found to be credible.  In this case, there is no corroborating evidence of the claimed accident in service.  The records related to the Veteran's discectomy and arthrodesis in November 1991 make no reference to this claimed accident or any identified injury.  On the Report of Medial History at service discharge, the Veteran denied joint or back problems, with the exception of the shoulders and left leg.  Later records show injuries sustained in a motor vehicle accident in April 2004, more than three decades later.  Additionally, private treatment records note memory problems following that motor vehicle accident.  Moreover, this claim of an in-service injury seems to have been abandoned by the time of the March 2012 VA examination as the Veteran instead provided a history of a post-service onset of neck pain and did not report any in-service injury.  Thus, based on the inconsistent reports of such an in-service injury and the lack of corroborating evidence, the Board finds the Veteran's account of an in-service motor vehicle accident with continuous symptoms since that time to be not credible.

Thus, there is no basis upon which to find continuous symptoms since active service.  Moreover, there is no competent medical opinion otherwise relating a current disability to active service.  Therefore, direct service connection is not warranted. 

The Veteran has claimed service connection for his cervical spine disability as secondary to his left leg disability (residuals of a left tibia/fibula fracture).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted above, the Veteran has a current diagnosis of degenerative disc disease of the cervical spine.  Additionally, he is currently service-connected for residuals of a left tibia/fibula fracture.  Thus, the first two requirements under Wallin have been satisfied.  The remaining question is whether the record contains medical nexus evidence establishing a connection between the service-connected residuals of a left tibia/fibula fracture and the current degenerative disc disease of the cervical spine.  
The Veteran himself believes his degenerative disc disease of the cervical spine was due to his service-connected residuals of a left tibia/fibula fracture.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation involves interrelated musculoskeletal processes and thus extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In support of his contention, the Veteran submitted an opinion from his private physician, Dr. G.M.W., dated November 2005.  In this opinion, Dr. G.M.W. attributed the Veteran's unnatural gait to damage to his left leg and related the Veteran's cervical disc disease to his unnatural gait and impeded lumbar spine modality, noting that "lumbar paraspinal spasms are known to project and 'climb' up the spine to the base of the cranium thereby incurring and accelerating cervical degenerative processes."  While noting that the Veteran had been a patient of this physician for "numerous years," this opinion did not refer to the well-documented post-service trauma (i.e., the April 2004 motor vehicle accident).  Given that the evidence of record surrounding that accident clearly show a cervical spine injury incurred at the time of that accident, this is a significant omission.

By contrast, the March 2012 VA examiner reviewed the entire claims file, discussed the Veteran's history of neck pain, and considered the post-service motor vehicle accident.  Ultimately, this examiner opined that it was less likely as not that the Veteran's cervical degenerative disc disease was caused by or a result of his left leg disability, noting that while "conditions affecting the gait/mechanics of locomotion can over time lead to degenerative changes in weight bearing joints including the lumbar spine, the cervical spine is not weight bearing and would not be included."  In this case, the Board finds the March 2012 examiner's opinion more probative because it specifically considers the entire history of the Veteran's disability, including the April 2004 motor vehicle accident.  The examiner also convincingly distinguished the effect left leg disability may have on the lower spine, while not significantly affecting the upper spine.  

In conclusion, after reviewing all the evidence of record, the Board finds that the preponderance of the evidence is against service connection for cervical spine disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) . 

Throughout the pendency of this appeal, the Veteran's total combined rating for service-connected disabilities (degenerative disc disease of the lumbar spine, residuals of left tibia/fibula fracture, and left lower extremity radiculopathy) has been no more than 50 percent.  See 38 C.F.R. §§ 4.25, 4.26.  Thus, he has not yet met the 70 percent or more combined rating requirement for consideration of a TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, the claim may still be referred to the Director, Compensation and Pension Service for an extraschedular rating, if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

The record shows that the Veteran has not worked since May 2004.  In August 2004, the Social Security Administration (SSA) found the Veteran to be disabled due to his lumbar and cervical spine disabilities.  In determining whether the Veteran is unemployable, consideration may be given to his education, training, and special work experience, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Since the SSA determination that the Veteran is disabled due to a combination of service connected and non-service connected disabilities, it can be distinguished from the determination that must be made by VA.  The SSA determination by itself is not sufficient to trigger referral to the Director, Compensation and Pension Service for an extraschedular rating.

Additionally, the most recent VA examinations in March 2012 found that the Veteran's physical disabilities limit his employability, but that sedentary employment is not significantly limited.  While the Veteran completed only a year of high school and has experience as a bridge tender, it is not shown that he is precluded from all employment due to his service-connected disability, such as a safety inspector or clerk.  As the record suggests that the Veteran's service connected disabilities would not prevent sedentary employment, unemployability is not shown.

The evidence does not suggest that the Veteran's service connected disabilities have rendered him unemployable.  Thus, the Board finds no basis upon which to refer the claim to the Director, Compensation and Pension Service for an extraschedular rating. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for degenerative disc disease of the cervical spine is denied.

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


